SUPPLEMENT DATED SEPTEMBER 26, 2014 TO DIRECTPOINT INDIVIDUAL FLEXIBLE PREMIUM DEFERRED VARIABLE ANNUITY (No Withdrawal Charge Contract) INDIVIDUAL VARIABLE ANNUITY CONTRACTS PROSPECTUS DATED MAY 1, 2014 1.)Page 9 of the Prospectus is revised to add the following funds to the table: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser TOPS Managed Risk Moderate Growth ETF Class 2 Northern Lights Variable Trust ValMark Advisers, Inc. TOPS Managed Risk Balanced ETF Class 2 Northern Lights Variable Trust ValMark Advisers, Inc. TOPS Managed Risk Growth ETF Class 2 Northern Lights Variable Trust ValMark Advisers, Inc. 1) Please refer to the Fund prospectus for a description of the class designation. 2.)Page 27 of the Prospectus is revised to add the following Investment Advisers: ValMark Advisers, Inc.; 3.)Page 30 of the Prospectus is revised to add the following language: Fund & Class Designation Objective TOPS Managed Risk Moderate Growth ETF – Class 2 Seeks capital appreciation with less volatility than the equity market as a whole. TOPS Managed Risk Balanced ETF – Class 2 Seeks to provide income and capital appreciation with less volatility than the fixed income and equity markets as a whole. TOPS Managed Risk Growth ETF – Class 2 Seeks capital appreciation with less volatility than the equity market as a whole. This supplement should be retained with the Prospectus for future reference.
